DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to applicant amendments and remarks filed August 11, 2022.  Claim 1, 7 and 9 have been amended.  Claim 6 has been cancelled.  Claims 1-5 and 7-9 are pending.  Claim 9 is withdrawn.  Claims 1-5 and 7-8 stand rejected.

Election/Restrictions
Applicant’s election without traverse of Claims 1-8 in the reply filed on March 24, 2022 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 4--5 and 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2014012917 A2 (hereinafter MORRIS).
Regarding claim 1, MORRIS discloses a tobacco smoke filter with a downstream core and a further core comprising a wrapper (abstract).  MORRIS discloses a plurality of filter segments (Fig. 1, core of tobacco smoke filtering material 1 and further core 2) comprising a plurality of filter materials (page 5, lines 17-36) and inner wrappers respectively covering outer surfaces of the filter materials (page 5, lines 13-16); and an outer wrapper (Fig. 1, outer wrapper 5) which connects and integrates the filter segments by being wound around outer surfaces of the inner wrappers of the filter segments while end portions of the filter segments are arranged face-to-face.  MORRIS discloses that the filter segments are movable, but also illustrates them face-to-face (Fig. 1, page 3, lines 6-8).   MORRIS further discloses wherein the inner wrappers of the adjacent filter segments have CIELab color parameters different from each other.  MORRIS discloses that the filtering cores maybe be colored or tinted using dies or pigments (page 6, lines 2-7).  MORRIS further discloses that the wrappers may be dyed colors that contrast with the filter material (page 6, lines 8-11).  MORRIS discloses that the use of colored cores with a transparent wrapper provides a distinctive appearance that is useful for anti-counterfeit purposes (page 6, lines 11-13).  MORRIS discloses that the cores can be different colors such as for example green, blue, red, orange etc. (page 6, lines 9-10).  Given that the colors taught by MORRIS are the same as those disclosed in the instant specification (¶42) to result a wrapper having the claimed CIELab color parameters, the CIELab color parameters of the wrapper taught by MORRIS is expected inherently to be the same.  Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims.  General Electric v. Jewe Incandescent Lamp Co., 67 USPQ 155.  Titanium Metal Corp. v. Banner, 227 USPQ 773.  Applicant bears responsibility for proving that reference composition does not possess the characteristics recited in the claims.  In re Fitzgerald, 205 USPQ 597, In re Best, 195 USPQ 430.
MORRIS further discloses wherein the CIELab color parameters of the inner wrappers of the adjacent filter segments are different from each other such that a transmitted light intensity ratio is greater than or equal to 1.6 when red, blue or green light or light having a combination of two or more types passes through the adjacent filter segments.  MORRIS discloses that the filtering cores maybe be colored or tinted using dies or pigments (page 6, lines 2-7).  MORRIS further discloses that the wrappers may be dyed colors that contrast with the filter material (page 6, lines 8-11).  MORRIS discloses each core may be of the same colour, or a different colour, to the other core(s) (page 6, lines 10-11).  MORRIS discloses that the use of colored cores with a transparent wrapper provides a distinctive appearance that is useful for anti-counterfeit purposes (page 6, lines 11-13).  MORRIS discloses that the cores can be different colors such as for example green, blue, red, orange etc. (page 6, lines 9-10). Given that the colors taught by MORRIS are the same as those disclosed in the instant specification to result a wrapper having the claimed CIELab color parameters, the CIELab color parameters of the wrapper taught by MORRIS is expected inherently to be the same.  Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims.  General Electric v. Jewe Incandescent Lamp Co., 67 USPQ 155.  Titanium Metal Corp. v. Banner, 227 USPQ 773.  Applicant bears responsibility for proving that reference composition does not possess the characteristics recited in the claims.  In re Fitzgerald, 205 USPQ 597, In re Best, 195 USPQ 430.  MORRIS broadly discloses that the filter material and the wrappers maybe colored.  There is no limitation on which surfaces are colored and which are not or any limitation that they are all colored varying colors.  
Regarding claim 4, MORRIS discloses the multifilter segment of claim 1 as discussed above.  MORRIS further discloses wherein at least one surface of at least one of the inner wrappers of the adjacent filter segments is colored.  MORRIS discloses that the filtering cores maybe be colored or tinted using dies or pigments (page 6, lines 2-7).  MORRIS further discloses that the wrappers may be dyed colors that contrast with the filter material (page 6, lines 8-11).  MORRIS discloses that the use of colored cores with a transparent wrapper provides a distinctive appearance that is useful for anti-counterfeit purposes (page 6, lines 11-13).  
Regarding claim 5, MORRIS discloses the multifilter segment of claim 4 as discussed above.  MORRIS further discloses wherein in at least one of the inner wrappers of the adjacent filter segments, an inner surface adjacent to the filter segment is colored.  MORRIS discloses that the filtering cores maybe be colored or tinted using dies or pigments (page 6, lines 2-7).  MORRIS further discloses that the wrappers may be dyed colors that contrast with the filter material (page 6, lines 8-11).  MORRIS discloses that the use of colored cores with a transparent wrapper provides a distinctive appearance that is useful for anti-counterfeit purposes (page 6, lines 11-13).  MORRIS broadly discloses that the filter material and the wrappers maybe colored.  There is no limitation on which surfaces are colored and which are not or any limitation that they are all colored varying colors.  
Regarding claim 7, MORRIS discloses the multifilter segment of claim 1 as discussed above.  MORRIS further discloses wherein the outer wrapper does not affect a color transparency of the adjacent filter segments which satisfy the transmitted light intensity ratio of 1.6 or greater.  MORRIS discloses that the outer wrapper is preferably transparent (page 4, lines 12-24).  A transparent wrapper would not affect the color of the filter segments.  
Regarding claim 8, MORRIS discloses the multifilter segment of claim 1 as discussed above.  MORRIS further discloses a smoking article with a multifilter segment, comprising the multifilter segment of claim 1 (abstract).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over MORRIS as applied to claim 1 above, and further in view of US 20160208440 A1 (hereinafter BYRD).
Regarding claim 2, MORRIS discloses the multifilter segment of claim 1 as discussed above.  MORRIS may not explicitly disclose wherein the inner wrappers of the adjacent filter segments contain pulp having bleaching strengths different from each other.
BYRD teaches a paper material for use in a smoking article in the form of at least one of tipping material, a plug wrap and a wrapping material (abstract).  BYRD teaches that the paper is derived from a cellulose pulp (¶2-¶3).  BYRD teaches that cigarettes have multiple filter elements circumscribed by paper (¶3).  BYRD teaches that the different segments of the cigarette can be wrapped with different wrappers (Fig. 2, ¶84, ¶93).  BYRD further teaches that the pulp may be bleached (¶60-¶61).  BYRD teaches that depending on the desired kappa number the pulp is bleached to different degrees (¶63).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified MORRIS to provide  wherein the inner wrappers of the adjacent filter segments contain pulp having bleaching strengths different from each other as taught in BYRD.  MORRIS teaches that the separate segments have different characteristics.  BYRD teaches varying degrees of bleaching to achieved desired Kappa numbers (BYRD ¶63).  A person of ordinary skill in the art would obviously provide inner wrappers with different bleaching strengths.  Doing so would allow to user to experience different kappa number ranges (¶BYRD 106).
Regarding claim 3, MORRIS discloses the multifilter segment of claim 1 as discussed above.  MORRIS may not explicitly disclose wherein the inner wrappers of the adjacent filter segments contain bleached pulp and unbleached pulp and have blending ratios of different from each other regarding the bleached pulp and the unbleached pulp.
BYRD teaches a paper material for use in a smoking article in the form of at least one of tipping material, a plug wrap and a wrapping material (abstract).  BYRD teaches that the paper is derived from a cellulose pulp (¶2-¶3).  BYRD teaches that cigarettes have multiple filter elements circumscribed by paper (¶3).  BYRD teaches that the different segments of the cigarette can be wrapped with different wrappers (Fig. 2, ¶84, ¶93).  BYRD further teaches that the pulp may be bleached (¶60-¶61).  BYRD teaches that depending on the desired kappa number the pulp is bleached to different degrees (¶63).  BYRD further teaches that material can be made that is bleached and unbleached pulp (Example 1, ¶106) and that the example is a non-limiting example.  BYRD further teaches that bleached vs. unbleached material exhibit different mechanical properties (¶121)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified MORRIS to wherein the inner wrappers of the adjacent filter segments contain bleached pulp and unbleached pulp and have blending ratios of different from each other regarding the bleached pulp and the unbleached pulp as taught in BYRD.  MORRIS teaches that the separate segments have different characteristics.  BYRD teaches varying degrees of bleaching to achieved desired Kappa numbers (BYRD ¶63).  A person of ordinary skill in the art would obviously provide inner wrappers with differing ratios of bleached and unbleached pulp.  Doing so would allow to user to experience different kappa number ranges (¶BYRD 106) and control for mechanical properties such as stiffness and strength (BYRD ¶121).
Response to Arguments
Applicant's arguments filed August 10, 2022 have been fully considered but they are not persuasive.
Applicant argues, “In the rejection of claim 6, the Examiner refers to page 6, lines 2-13 of Morris and states that a recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims. However, claim 6 does not disclose an inherent property of the composition. Rather, claim 6 recites the CIELab color parameters of the inner wrappers of the adjacent filter segments, which can be varied, are different from each other such that a transmitted light intensity ratio is greater than or equal to 1.6. As the ratio is not an inherent property, Morris cannot be alleged to disclose this feature. This recitation does not represents a dimensioning detail in view of the disclosure such as disclosed in page 6, lines 2-13 of Morris which states "[t]he (or each) core may be of, or have a wrapper of, a contrasting color to the tobacco smoke filtering material ... for example green, blue, red, orange etc."
MORRIS discloses that the filter segments are movable, but also illustrates them face-to-face (Fig. 1, page 3, lines 6-8).  MORRIS discloses that the filtering cores maybe be colored or tinted using dies or pigments (page 6, lines 2-7).  MORRIS further discloses that the wrappers may be dyed colors that contrast with the filter material (page 6, lines 8-11).  MORRIS discloses that the use of colored cores with a transparent wrapper provides a distinctive appearance that is useful for anti-counterfeit purposes (page 6, lines 11-13).  MORRIS discloses that the cores can be different colors such as for example green, blue, red, orange etc. (page 6, lines 9-10).  
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
In this case the recitation of a transmitted light intensity ratio being greater than or equal to 1.6 is anticipated by MORRIS because MORRIS discloses an identical structure with identical colors.  Therefore, MORRIS cannot have mutually exclusive properties to the instant application.
	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE L MOORE whose telephone number is (313)446-6537. The examiner can normally be reached Mon - Thurs 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE LYNN MOORE/Examiner, Art Unit 1747                                                                                                                                                                                                        
/NIKI BAKHTIARI/Primary Examiner, Art Unit 1726